Concurring Opinion
Faulconer, J.
— I agree with the majority opinion that this judgment should be affirmed. I cannot agree, however, in the statement that the second specification in appellants’ motion for new trial presents nothing to the trial court nor to this court. Furthermore I do not think the cases cited therein support the proposition. The specifications held insufficient in Sikes v. Lefton (1960), 130 Ind. App. 620, 622, 166 N. E. 2d 652, stated that the “Verdict and judgment rendered herein are not sustained by sufficient evidence” when the trial was by the court and not a jury. That specification held insufficient in Warren v. State Farm Mutual (1964), 136 Ind. App. 444, 446, 202 N. E. 2d 170, 4 Ind. Dec. 164, was “that the finding and judgment of the court is not sustained by sufficient evidence.” Although the latter decision does not directly state whether the trial was by a jury or the court, the specification was held insufficient on authority of Sikes v. Lefton, supra. It has also been held by our Supreme Court, although two Judges dissented on this point, that combining the word “Judgment” with the proper term “Finding” in the *223specification does not state a proper ground for a new trial. Adkins v. State (1955), 234 Ind. 81, 83, 123 N. E. 2d 891.
However, in my opinion, we are not, in the present case, confronted with any of the situations in the above .cited authorities. Here the trial was by the court and the appellant charged that the evidence does not support the decision of the court.
“The written reasons for a new trial are sufficient if they, with reasonable certainty, apprise the court and the opposite party of the ground upon which the new trial is asked. The reason need not be stated in the language of the statute.” Heekin Can Co. v. Porter (1943), 221 Ind. 69, 73, 46 N. E. 2d 486. See also: Henschen v. New York Cent. R. Co. (1945), 223 Ind. 393, 397, 60 N. E. 2d 738.
I am of the opinion that, although not in the exact words and sequence of the statute, appellants second specification accomplishes the above purposes and therefore is sufficient.
I am, however, of the opinion that the evidence was sufficient to sustain the decision of the trial court and therefore concur in the affirmance.